Exhibit 10.1
 
Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
 
NON-EXCLUSIVE LICENSE AGREEMENT
 
This Non-Exclusive License Agreement (the “Agreement”) is entered into as of the
5th day of March, 2010 (the “Effective Date”), by and between Response Genetics,
Inc. a corporation organized under the laws of the State of Delaware (“RGI”) and
GlaxoSmithKline LLC a Delaware limited liability company (“GSK”).  RGI and GSK
are each referred to as “Party” and collectively as the “Parties”.
 
Whereas, RGI has developed and owns certain patent applications and technology
relating to BRAF mutation detection; and
 
Whereas, GSK wishes to obtain, and RGI is willing to grant to GSK, a
non-exclusive license under the RGI Patents and RGI Technology to validate and
commercialize certain products relating to BRAF mutation that detects the BRAF
[***] genetic alterations on the terms and subject to the conditions set forth
herein.
 
Now, Therefore, in consideration of the mutual covenants and promises
hereinafter set forth, the Parties hereto hereby agree as follows:
 
ARTICLE 1
Definitions
 
1.1           “Affiliate” means any corporation, firm, partnership or other
entity, which directly or indirectly through one or more intermediaries’
controls, is controlled by or is under common control with a Party to this
Agreement.  An entity will be deemed to “control” another entity for purposes of
this definition if it (a) owns, directly or indirectly, at least fifty percent
(50%) of the outstanding voting securities or capital stock (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of such other entity, or has other comparable
ownership interest with respect to any entity other than a corporation; or (b)
has the power, whether pursuant to contract or ownership of securities, to
direct the management and policies of the entity.


1.2           “Arising Technology” means any Technology that is discovered,
developed, invented or created solely by or on behalf of either Party or jointly
by or on behalf of both Parties as a result of the performance of obligations
under this Agreement.
 
1.3           “Available Funds” has the meaning assigned to such term in Section
5.4.
 
1.4           “BRAF Assay” means the laboratory developed test (“LDT”) developed
and Controlled by RGI as of the Effective Date that is used to determine the
existence of the BRAF [***] genetic alterations in tissue samples, including
human tumor samples.
 
1.5           “Business Day” means any day other than a Saturday or Sunday on
which banking institutions in New York, New York are open for business;
provided, that “Business Day” excludes the nine (9) consecutive calendar days
beginning on December 24 and continuing through January 1 of each calendar year
during the Term.
 

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
1.6           “CLIA” means Clinical Laboratory Improvement Amendments of 1988,
its implementing regulations and guidance.
 
1.7           “Confidential Information” means any confidential or proprietary
information relating to any research project, work in process, future
development, scientific, engineering, manufacturing, marketing, business plan,
financial or personnel matter relating to either Party, its present or future
products, sales, suppliers, customers, employees, investors or business, whether
in oral, written, graphic or electronic form, including Tangible Materials.
 
1.8           “Control,” “Controls,” “Controlled” or “Controlling” means
possession of the ability to grant the licenses or sublicenses as provided
herein without violating the terms of any agreement or other arrangement with
any Third Party.  A Party shall be deemed to Control patents or know-how to the
extent of its individual or joint interest therein, as applicable.
 
1.9           “European Union” means all countries that are officially
recognized as member states of the European Union at any particular time during
the Term.
 
1.10           “FDA” means the Food and Drug Administration of the United States
Department of Health and Human Services or any successor or other agency with
responsibilities comparable to the Food and Drug Administration.
 
1.11           “IDE” means an Investigational Device Exemption application filed
with the FDA pursuant to 21 C.F.R. Part 812, or any comparable filing made with
a Regulatory Authority in a country other than the United States.
 
1.12           “Improvements” means any Arising Technology that derives from or
improves upon one or more attributes of the RGI Technology or the subject matter
claimed in the RGI Patents.  Improvements exclude all Therapeutic Technology.
 
1.13           “Nationalization Countries” means [***].
 
1.14           “PMA” means a Premarket Approval Application filed with the FDA
pursuant to 21 C.F.R. Part 814, or any comparable filing made with a Regulatory
Authority in a country other than the United States.
 
1.15           “Product” means the BRAF Assay or other LDT, or an in vitro
diagnostic device (“IVD”) in each case that is used to determine the existence
of the BRAF [***] genetic alterations in tissue samples, including human tumor
samples.
 
1.16           “Regulatory Authority” means the FDA, and any health regulatory
authority in any country in the Territory that is a counterpart to the FDA and
holds responsibility for granting regulatory marketing approval for a Product in
such country, and any successor(s) thereto.
 
2

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
1.17           “RGI Patents” means (a) the U.S. patent applications (and their
foreign equivalents) listed on Exhibit A and any patents issuing therefrom, and
any other patent applications claiming RGI Technology and any patents issuing
therefrom that relates to the BRAF Assay or other Product, and
(b) substitutions, divisions, continuations, continuations-in-part, provisional
applications, reissues, renewals, registrations, confirmations, re-examinations,
extensions, supplementary protection certificates and the like of the patents
and patent applications described in (a).  RGI Patents excludes any and all
patents claiming or covering Therapeutic Technology and extraction technology
that does not also claim the BRAF Assay or other Product.
 
1.18           “RGI Technology” means Technology Controlled by RGI during the
Term that relates to the BRAF Assay or other Product. RGI Technology excludes
all Therapeutic Technology.  RGI Technology excludes any RGI Patents.
 
1.19           “Services Agreement” means the Amended and Restated Master
Laboratory Test Services Agreement between the Parties dated December 22, 2008.
 
1.20           “Studies” has the meaning assigned to such term in Section 5.3.
 
1.21           “Support Services” has the meaning assigned to such term in
Section 5.3.
 
1.22           “Tangible Materials” means the items listed in Exhibit C, which
are all materials related to the identification of the BRAF [***], including but
not limited to [***] that have been established as of the Effective Date.
 
1.23           “Technology” means all tangible and intangible information,
techniques, technology, practices, trade secrets, inventions (whether patentable
or not), improvements, methods, knowledge, know-how, skill, experience, data,
results, analytical and quality control data, results or descriptions, software
and algorithms, reports and study reports, compositions of matter, cells, cell
lines, assays, animal models and physical, biological or chemical materials.
 
1.24           “Technology Access Fee” has the meaning assigned to such term in
Section 4.1.
 
1.25           “Term” means the period commencing on the Effective Date and
[***].
 
1.26           “Territory” means worldwide.
 
1.27           “Testing Services Schedule” means Exhibit A entitled “Testing
Services Fee Schedule” attached to the Services Agreement.
 
1.28           “Therapeutic Technology” means any Arising Technology that (i)
relates to any [***].
 
1.29           “Third Party” shall mean any entity other than GSK or RGI or an
Affiliate of GSK or RGI.
 
3

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
1.30           “Valid Claim” means a claim of an issued and unexpired patent
included within the Patent Rights which has not been revoked or held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction (which decision is not appealable
or has not been appealed within the time allowed for appeal), nor has been
disclaimed, denied or admitted to be invalid or unenforceable through reissue,
re-examination or disclaimer or otherwise.
 
ARTICLE 2
Grant of Rights
 
2.1           Non-Exclusive License Grant.  Subject to the terms and conditions
of this Agreement, RGI hereby grants to GSK, during the Term, (a) a
non-exclusive, sublicenseable, [***] license to the RGI Patents and RGI
Technology in the Territory, and (b) the right to use the Tangible Materials, in
both cases to identify, research, develop, make, have made, use, sell, offer for
sale and import Products.  [***].
 
2.2           Grant-Back.  Subject to the terms and conditions of this
Agreement, GSK hereby grants to RGI a perpetual, non-exclusive, nontransferable,
non-sublicenseable, royalty-free license to Improvements Controlled by GSK for
any purpose in the Territory; provided, that the foregoing license expressly
excludes all Therapeutic Technology and RGI shall not have any claims to or
rights in such Therapeutic Technology for any purpose whatsoever.  
 
ARTICLE 3
MATERIAL AND TECHNOLOGY TRANSFER


3.1           Transfer. Within five (5) Business Days after the receipt of the
Technology Access Fee, RGI shall provide the Tangible Materials and RGI
Technology to GSK in good condition.  The Tangible Materials and RGI Technology
shall be deemed accepted by GSK ten (10) Business Days following GSK’s receipt
thereof, unless during such period, GSK notifies RGI in writing that the
Tangible Materials and RGI Technology were not received in good condition, as
described in 3.2, in GSK’s discretion.
 
3.2           Subsequent Shipment. In the event that GSK reasonably determines
that the Tangible Materials are not in acceptable condition fit for the purpose
of reproducibility of the assays, RGI will transfer a new shipment of the
Tangible Materials to GSK within five (5) Business Days after RGI’s receipt of
such notice from GSK.   RGI will continue to provide subsequent shipments of the
Tangible Materials until Tangible Materials are deemed fit for the purpose of
reproducibility of the assays.
 
ARTICLE 4
Payment Obligations
 
4.1           Technology Access Fee.  In consideration of the transfer of the
Tangible Materials and RGI Technology to GSK by RGI, as described in Article 3,
GSK shall pay to RGI a one-time, non-refundable technology access fee of [***].
Such Technology Access Fee shall be paid within ten (10) Business Days after
receipt of an invoice by GSK from RGI sent after the Effective Date.  
 
4

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
4.2           Milestone Payments.  Except as set forth in Section 7.5, GSK shall
make each of the following non-refundable payments to RGI upon achievement of
each of the following events:
 
Milestones
Payment
[***]
[***]
[***]
[***]
[***]
[***]



The milestone payments set forth above will be made within [***] calendar days
of receipt by GSK of an invoice provided by RGI to GSK.  GSK will provide RGI
written notification within [***] Business Days of the occurrence of any
milestone.  No milestone payment will be payable to RGI more than once.  No
payment will be made for any milestone that is not achieved.
 
4.3           Exchange Rate; Manner and Place of Payment. All payments hereunder
shall be payable in U.S. dollars.  All payments owed under this Agreement shall
be made by wire transfer to a bank account designated in writing by RGI, unless
otherwise specified in writing by RGI.
 
4.4           Taxes.  If provision is made in law or regulation for withholding,
such tax shall be deducted by GSK from the sums otherwise payable by it
hereunder for payment to the proper taxing authority on behalf of RGI and a
receipt of payment of the tax secured and promptly delivered to RGI.  Each Party
agrees to assist the other Party in claiming exemption from such deductions or
withholdings under any double taxation or similar agreement or treaty from time
to time in force.
 
4.5           Invoices.  All invoices provided to GSK hereunder shall include
RGI’s bank details and RGI’s contact name for issue resolution, and be sent in
PDF format to [***] with a copy to [***] (or such other e-mail address(es) as
may be notified to RGI by GSK).
 
ARTICLE 5
Regulatory Matters; Development


5.1           PMA Filings and Support. GSK or its sublicensees shall be solely
responsible for filing PMAs for the Product in the Territory for the use and
sale of such Product, and for obtaining and maintaining approval of such PMAs,
at GSK’s or its sublicensees’ cost and in GSK’s or its sublicensees’
discretion.  To the extent practicable, GSK shall provide RGI with copies of
drafts of PMAs prior to submission to the FDA or other Regulatory Authority
within a reasonable amount of time to allow RGI to review and comment on such
draft PMAs, and GSK shall consider all comments from RGI in good faith prior to
submission.  RGI shall, upon GSK’s reasonable request and at GSK’s expense,
promptly provide additional assistance to GSK or its sublicensees, and make its
personnel with appropriate expertise available to discuss with GSK or its
sublicensees issues, in either case, in connection with PMA filings and other
interactions with Regulatory Authorities regarding the BRAF Assay or other
Product.  Without limiting the foregoing, at GSK’s request and expense, RGI
shall perform Studies (as described below in Section 5.3) in accordance with
CLIA, using the BRAF Assay and tissue samples from clinical trials conducted by
or on behalf of GSK, to the extent such testing is required to support a PMA
submission to the Regulatory Authorities for the BRAF Assay or other Product.
  
5.2           IDE Filing and Support.  RGI shall provide evidence and data
related to the analytical and clinical validation of the BRAF Assay, and other
assistance reasonably requested by GSK, to support submission of an IDE for the
development of a Product designated as Investigational Use Only (“IUO”) for use
in the conduct of clinical trials in accordance with 21 C.F.R. Part 809.10.
 
5

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
5.3           Studies and Support.  If studies, excluding in vitro diagnostics,
as described in the Testing Services Schedule are either requested by GSK to be
conducted, or required by Regulatory Authorities in order to obtain PMA approval
of the BRAF Assay or other Product (the “Studies”), then RGI shall perform such
Studies in accordance with the terms of the Services Agreement, or at GSK’s
option, RGI shall provide assistance to GSK or its sublicensees to enable GSK or
its sublicensees to perform such Studies.  The types of Studies, and fees
associated therewith, are set forth on the Testing Services Schedule.  In
addition to the foregoing, at GSK’s request and expense, RGI shall provide
additional support services, excluding in vitro diagnostics, such support
services and the fees associated therewith, as described on Exhibit B to this
Agreement (the “Support Services”).  Within thirty (30) days after the end of
each calendar quarter in which RGI conducts Studies or provides Support
Services, RGI shall submit a report to GSK which shall include full details of
the Results generated during the course of the Studies or Support
Services.  “Results” include any information or data, including raw data.  GSK
shall own all Results.
 
5.4           Cost of Studies and Support Services. GSK shall be responsible for
costs incurred by RGI in connection with the provision of Support Services and
conduct of Studies as set forth in this Section 5.4 and the Services Agreement,
as applicable.  Under the terms of the Services Agreement, the initial upfront
payment to RGI of $1.3 million may be credited against Studies performed by RGI
during the Term (as defined in the Services Agreement) of the Services
Agreement.  As of the Effective Date, [***] of the $1.3 million remains
available for credit towards Studies to be conducted by RGI (the “Available
Funds”).  In the event GSK requests the performance of Studies, in accordance
with Section 5.1 or 5.3, RGI shall, within thirty (30) days after the end of
each calendar quarter in which RGI performed such Studies, submit supporting
documentation setting forth the costs incurred in connection with the
performance of such Studies, along with a credit acknowledgement for such
costs.  The credit acknowledgement shall be credited against the Available Funds
and shall be sent to the attention of [***].  In the event GSK requests the
performance of Support Services in accordance with Section 5.3, RGI shall,
within thirty (30) days after the end of each calendar quarter in which RGI
performed such Support Services, submit supporting documentation setting forth
the costs incurred in connection with the performance of such Support Services,
along with an invoice for such costs.  GSK shall reimburse such costs to RGI
within sixty (60) days of receipt of each quarterly invoice.
 
ARTICLE 6
Confidentiality; Use of Name; Publications
 
6.1           Confidentiality.  All Confidential Information disclosed by one
Party to the other shall remain the property of the disclosing Party and, during
the term of the Agreement and for five (5) years thereafter, such Confidential
Information shall be maintained by the receiving Party in confidence with the
same degree of care it applies with its own Confidential Information, and in any
event no less than a reasonable standard of care.  Either Party may disclose the
Confidential Information of the other Party on a need-to-know basis to the
receiving Party’s Affiliates, and its or their directors, officers, employees,
contractors or consultants, to the extent such disclosure is reasonably
necessary in connection with the receiving Party’s activities as expressly
authorized by this Agreement provided that the receiving Party’s Affiliates, and
its or their directors, officers, employees, contractors or consultants are
bound by similar obligations of confidence.  Each Party will promptly notify the
other upon discovery of any unauthorized use or disclosure of the other Party’s
Confidential Information.  Notwithstanding anything to the contrary in this
Article 6, GSK may disclose RGI’s Confidential Information to its sublicensees
that are under written obligations of confidentiality at least as strict as the
obligations set forth in this Article 6 for the purpose of identifying,
researching, developing, making, having made, using, selling, offering for sale
and importing Products. GSK will provide written notification to RGI identifying
such sublicensee.
 
6

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
6.2           Nothing in this Article 6 shall in any way restrict the rights of
either Party to use or disclose any information disclosed hereunder which:
 
(a)           can be demonstrated to have been in the public domain as of the
Effective Date or enters into the public domain during the Term through no act
or omission of the receiving Party; or
 
(b)           can be demonstrated to have been known to the receiving Party
prior to the Effective Date, to the extent evidenced by written records; or
 
(c)           can be demonstrated to have been rightfully received by the
receiving Party after disclosure under this Agreement from a Third Party that
has a right to make such a disclosure free from any obligation of
confidentiality to the disclosing Party; or
 
(d)           can be demonstrated to have been independently developed by
employees, agents or consultants of the receiving Party who have not had access
to Confidential Information provided to the receiving Party hereunder, to the
extent evidenced by written records.
 
6.3           Notwithstanding any provision herein to the contrary, in the event
that any Party receiving Confidential Information hereafter becomes obligated by
mandatory applicable law, regulatory rule or judicial or administrative order to
disclose the disclosing Party’s Confidential Information or any portion thereof,
to any governmental authority or court, the receiving Party shall immediately
notify the disclosing Party thereof of each such requirement and identify the
disclosing Party’s Confidential Information so required thereby, so that the
original disclosing Party may seek an appropriate protective order or other
remedy with respect to narrowing the scope of such requirement and/or waive
compliance by the receiving Party with the provisions of this Agreement.
 
6.4           If, in the absence of such a protective order or other remedy, the
receiving Party is nonetheless required by mandatory applicable law to disclose
any part of the disclosing Party’s Confidential Information to any governmental
authority or court, the receiving Party may disclose such Confidential
Information without liability hereunder, provided, that, the receiving Party
shall furnish only such portion of the disclosing Party’s Confidential
Information which is legally required to be disclosed and only to the extent
required by law.


7

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
6.5           GSK, its Affiliates and sublicensees may publish or publicly
disclose the results of any of the activities conducted by GSK, its Affiliates
or sublicensees under this Agreement, subject to GSK’s, its Affiliates’ and
sublicensees’ obligations regarding RGI’s Confidential Information, without the
prior written consent of RGI; provided, that GSK, its Affiliates or sublicensees
submit the proposed disclosure or publication to RGI for its review at least
thirty (30) days prior to the scheduled submission or disclosure.  If, during
the review period, RGI notifies GSK, its Affiliates or sublicensees that it has
identified RGI’s Confidential Information in a disclosure, GSK, its Affiliates
and sublicensees shall either delete any of RGI’s Confidential Information from
such proposed publication or disclosure or delay publication for a period of up
to sixty (60) days to permit RGI to file a patent application covering such
Confidential Information.  GSK, its Affiliates or sublicensees shall
appropriately acknowledge the contributions of RGI in any such publication or
disclosure in accordance with GSK’s internal policies and procedures.  Except as
provided in the foregoing sentence, neither Party shall use the name of the
other Party or of any director, officer, staff member, employee, or agent of the
other Party or any adaptation thereof in any advertising, promotional or sales
literature, or any other publication without the prior written approval of the
Party or individual whose name is to be used.
 
6.6           GSK, its Affiliates and sublicensees shall have the right to
publish the results or summaries of results of all clinical trials conducted by
or on behalf of GSK, and any observational or metanalysis studies, with respect
to clinical trials in which a Product is used, in any clinical trial register
maintained by GSK, its Affiliates or sublicensees, and the protocols of clinical
trials relating to any Product on www.ClinicalTrials.gov (and/or in each case
publish the results, summaries and/or protocols of clinical trials on such other
websites and/or repositories as required by law or GSK’s or its Affiliates’ or
sublicensees’ standard operating procedures).


ARTICLE 7
Intellectual Property Rights
 
7.1           Ownership of Existing Intellectual Property.
 
(a)           RGI shall retain all of its rights, title and interest in and to
the RGI Patents and RGI Technology that RGI Controls as of the Effective
Date.  Except as provided in this Agreement, GSK shall not have any claims to or
rights in the RGI Patents and RGI Technology Controlled by RGI as of the
Effective Date.
 
(b)           GSK shall retain all of its rights, title and interest in and to
any patents and know-how Controlled by GSK as of the Effective Date.  RGI shall
not have any claims to any patents or know-how Controlled by GSK as of the
Effective Date.
 
7.2           Ownership of Arising Technology.
 
(a)           Inventorship of Arising Technology shall be determined in
accordance with U.S. patent laws for all purposes under this Agreement and such
principles of inventorship shall be used to determine whether a Party solely, or
the Parties jointly, discovered, developed, invented or created any Arising
Technology.
 
8

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
(b)           GSK shall be the sole owner of, with all rights, title and
interest in, any Arising Technology discovered, developed, invented or created
solely by or on behalf of GSK personnel as a result of the performance of
obligations under this Agreement.  In addition, GSK shall be the sole owner of,
with all rights, title and interest in, any Therapeutic Technology, whether
discovered, developed, invented or created solely by or on behalf of either
Party or jointly by the Parties.  RGI shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things as may be necessary or as GSK may
reasonably request in order to ensure GSK’s ownership of all Therapeutic
Technology.
 
(c)           Subject to Section7.2 (b) regarding GSK’s ownership of all
Therapeutic Technology, RGI shall be the sole owner of, with all rights, title
and interest in, any Arising Technology discovered, developed, invented or
created solely by or on behalf of RGI personnel as a result of the performance
of obligations under this Agreement.  Any such patents shall be RGI Patents and
such know-how shall be RGI Technology hereunder.
 
(d)           Subject to Section 7.2(b) regarding GSK’s ownership of all
Therapeutic Technology, any Arising Technology that is discovered, developed,
invented or created jointly by or on behalf of GSK and RGI as a result of the
performance of obligations under this Agreement shall be owned jointly by GSK
and RGI (“Joint Inventions”), and all rights, title and interest thereto shall
be jointly owned by the Parties.  Each Party shall own an undivided one-half
interest in and to each and all Joint Inventions, and each Party shall have the
right, subject to any rights or licenses that are expressly granted, or
interests assigned, under this Agreement, and the other provisions of this
Agreement, to freely exploit, transfer, license or encumber its rights in any
Joint Inventions, without the consent of the other and without any obligation to
account to the other for profits with respect thereto, by reason of joint
ownership thereof, and each Party hereby waives any right it may have under the
laws of any jurisdiction to require any such accounting.
 
(e)           Notwithstanding Section 7.2(d), RGI shall not be permitted to
license or divest its interest, in whole or in part, in any Joint Inventions
without first offering GSK the opportunity to enter into negotiations for GSK to
purchase or exclusively license all of the rights in such Joint Inventions.  If
GSK does not wish to enter into such negotiations or the Parties are not able to
enter into a definitive agreement within ninety (90) days of GSK first being
given notice, then thereafter RGI shall be permitted to license and/or divest
its interest, in whole or in part, in any Joint Inventions without obligation or
accounting to GSK; provided, that RGI may only offer such license to Third
Parties on terms, which in the aggregate are not more favorable than those last
offered to GSK, unless the more favorable terms have first been offered in
writing to GSK and GSK either (a) has declined in writing to accept such terms
or (b) has not responded after a period of thirty (30) days after receipt of
such offer.
 
9

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
7.3           Patent Prosecution and Maintenance.
 
(a)           RGI shall own all right, title and interest in and to the RGI
Patents and shall be responsible for, and pay all costs associated with, the
preparation, filing, prosecution and maintenance of the RGI Patents.  During the
Term, RGI shall regularly provide GSK with copies of all patent applications and
issued patents encompassed within RGI Patents, and other material submissions
and correspondence with the patent offices, in sufficient time to allow for
review and comment by GSK; provided that, RGI shall consider in good faith all
comments of GSK.  In addition, RGI shall provide GSK and its patent counsel with
an opportunity to consult with RGI and its patent counsel regarding the filing
and contents of any such applications, submissions or correspondence, and the
advice and suggestions of GSK and its patent counsel shall be taken into
consideration in good faith by RGI and its patent counsel in connection with
such filing.
 
(b)           GSK shall be responsible, at its expense and in its discretion,
for the preparation, filing, prosecution and maintenance of patents claiming
Joint Inventions (“Joint Patents”).  During the Term, GSK shall regularly
provide SGI with copies of all patent applications and issued patents
encompassed within the Joint Patents, and other material submissions and
correspondence with the patent offices, in sufficient time to allow for review
and comment by RGI; provided that, GSK shall consider in good faith all comments
of RGI.  In addition, GSK shall provide RGI and its patent counsel with an
opportunity to consult with GSK and its patent counsel regarding the filing and
contents of any such applications, submissions or correspondence, and the advice
and suggestions of RGI and its patent counsel shall be taken into consideration
in good faith by GSK and its patent counsel in connection with such filing.
 
7.4           Nationalization and Validation.  RGI shall nationalize the PCT
application set forth in Exhibit A in the Nationalization Countries, and pay all
costs associated therewith.  In addition, RGI shall nationalize the PCT
application set forth in Exhibit A in such other countries as GSK requests (the
“Requested Countries”); provided, that GSK shall pay all filing fees and
reasonable attorneys’ fees for prosecution of RGI Patents in the Requested
Countries until such time as GSK informs RGI that it is no longer interested in
having the RGI Patents prosecuted and maintained in such Requested
Countries.  Upon allowance by the European Patent Office of an RGI Patent, RGI
shall enter such RGI Patent in countries in the European Union requested by GSK,
and GSK shall pay all reasonable costs associated therewith.
 
7.5           Abandonment.  If a Party responsible for patent prosecution and
maintenance under section 7.3 decides to cease prosecution or to allow to lapse
any of the RGI Patents or Joint Patents, as the case may be, in a country or
region, then such Party (the “Abandoning Party”) shall inform the other Party
(the “Assuming Party”) of such decision at least ninety (90) days prior to such
abandonment (or such longer period as required to provide the Assuming Party a
reasonable amount of time to meet any applicable deadline to establish or
preserve the RGI Patents or Joint Patents, as the case may be, in such country
or region).  The Assuming Party shall have the right, but not the obligation, to
assume responsibility for continuing the prosecution of such RGI Patents or
Joint Patents in such country or region and paying any required fees to maintain
such RGI Patents or Joint Patents in such country or region, at the Assuming
Party’s cost, through patent counsel or agents of its choice.  If RGI is the
Abandoning Party with respect to RGI Patents, then (a) such RGI Patents shall be
assigned to GSK (at no additional cost to GSK), and RGI shall provide copies of
all necessary files related to the RGI Patents, take all actions and execute all
documents reasonably necessary to effect the assignment to GSK and to permit GSK
to assume responsibility therefor, and (b) any payments associated with
milestones set forth in Section4.2 that have not been achieved as of the date of
RGI’s notice of its intent to abandon the RGI Patents would no longer be due to
RGI whether or not such milestone is thereafter achieved.
 
10

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
7.6           Enforcement.  If either Party becomes aware of any suspected
infringement of any RGI Patents or misappropriation of any RGI Technology by a
Third Party (“Infringement”), then that Party shall promptly notify the other
Party and provide it with all details of such Infringement of which it is
aware.  RGI shall have the first right, but not the obligation, to address such
Infringement in the Territory by taking reasonable steps, which may include the
institution of legal proceedings or other action (an “Action”), and to
compromise or settle such Action; provided, that: (a) RGI shall keep GSK fully
informed about such Action and GSK shall provide all reasonable cooperation to
RGI in connection with such Action; and (b) RGI shall not take any position with
respect to, or compromise or settle, such Action in any way that is reasonably
likely to directly and adversely affect the scope, validity or enforceability of
the RGI Patents without the prior consent of GSK, which consent shall not be
unreasonably withheld.
 
7.7           Infringement of Third Party Rights.  If any action, suit or
proceeding is brought against either Party or an Affiliate or sublicensee of
either Party alleging the infringement of patents of a Third Party by the
making, using, selling, offering for sale or importing of Products, then such
Party shall notify the other Party within five (5) days of the earlier of (a)
receipt of service of process in such action, suit or proceeding, or (b) the
date such Party becomes aware that such action, suit or proceeding has been
instituted.  The Party against whom any action, suit, or proceeding is brought
shall have the right, but not the obligation, to defend such action, suit or
proceeding.  The other Party shall have the right to separate counsel at its or
their own expense in any such action, suit or proceeding, and the Parties shall
cooperate with each other in all reasonable respects in any such action, suit or
proceeding.
 
ARTICLE 8
Representations; Warranties; Covenants
 
8.1           RGI Representations and Warranties.  RGI represents and warrants
to GSK as of the Effective Date that:
 
(a)           it Controls the RGI Patents and RGI Technology and has the right
to grant to GSK the license granted under Section 2.1;
 
(b)           it does not own or Control any patents or patent applications that
dominate the RGI Patents and is not aware of any patents or patent applications
owned by a Third Party that dominate the RGI Patents;
 
(c)           to the best of its knowledge, there are no additional patents or
patent applications specifically relating to the subject matter of the RGI
Patents, or that would be necessary or useful for GSK’s exercise of its rights
granted hereunder Controlled by RGI other than the RGI Patents;
 
11

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
(d)           it has not received notice that the practice of the RGI Patents or
RGI Technology infringes or misappropriates the rights or intellectual property
of any Third Party or any notice of any pending or threatened litigation
alleging such infringement or misappropriation;
 
(e)           it has not granted, and will not grant during the term, any right,
license or interest in or to the RGI Patents or RGI Technology that is in
conflict with the rights or licenses granted to GSK under this Agreement; and
 
(f)           the patent applications included in the RGI Patents have been duly
filed and maintained.
 
8.2           Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party that, as of the Effective Date:
 
(a)           Corporate Power.  It is duly organized, validly existing and in
good standing under the laws of the state of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof.
 
(b)           Due Authorization.  It is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder.
 
(c)           Binding Agreement.  This Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by such Party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any law or
regulation of any court, governmental body or administrative or other agency
having authority over it.
 
8.3           Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, RGI EXPRESSLY DOES NOT WARRANT THE
ACCURACY, SAFETY, OR USEFULNESS FOR ANY PURPOSE, OF THE TECHNOLOGY COVERED UNDER
THE PATENT RIGHTS.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS
EITHER A WARRANTY OR REPRESENTATION BY RGI AS TO THE VALIDITY OR SCOPE OF ANY
PATENT RIGHTS.
 
ARTICLE 9
Term; Termination
 
9.1           Term of Agreement.  Unless earlier terminated in accordance with
Section 9.2, this Agreement shall continue in effect until the expiration of the
Term.  Upon the expiration of this Agreement, GSK thereafter shall have the
right, itself or with or through a Third Party on GSK’s behalf, to continue to
practice the RGI Technology and subject matter recited in the claims of the RGI
Patents to identify, research, develop, make, have made, use, sell, offer for
sale and import Products.
 
12

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
9.2           Termination.
 
(a)           GSK may terminate this Agreement with respect to all or any one or
more of the RGI Patents for any reason at any time during the Term, upon [***]
days’ prior written notice to RGI.
 
(b)           If either Party materially fails or neglects to perform under this
Agreement (each, a “Default”) and if such Default is not corrected within
[***]days after receiving written notice of such Default, the non-defaulting
Party shall have the right to terminate this Agreement.  Any such termination of
this Agreement under this Section 9.2(b) shall become effective at the end of
such [***] day period, unless the defaulting Party has either (i) cured any such
Default prior to the expiration of such thirty (30) day period, or (ii) if such
Default is not able to be cured within such [***] day period, the defaulting
Party has, within such [***] day period, provided to the non-defaulting Party a
written plan that is reasonably calculated to effect a cure and such plan has
been accepted by the non-defaulting Party.
 
(c)           Either Party may terminate this Agreement if the other Party (a)
shall file in any court or agency pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency, for reorganization,
for an arrangement, or for the appointment of a receiver or trustee of the Party
or of substantially all of such Party’s assets, (b) proposes a written agreement
of composition or extension of substantially all of its debts, (c) shall be
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) calendar
days after the filing thereof, (d) shall propose or be a party to any
dissolution or liquidation, or (e) shall make an assignment of substantially all
of its assets for the benefit of creditors.  All rights and licenses granted
under or pursuant to any section of this Agreement are and shall otherwise be
deemed to be for purposes of Section 365(n) of Title 11, United States Code (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined in
Section 101(56) of the Bankruptcy Code.  The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy
Code.  Upon the bankruptcy of any Party, the non-bankrupt Party shall further be
entitled to a complete duplicate of, or complete access to, any such
intellectual property, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Party, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.
 
9.3           Effect of Termination.
 
(a)           Upon termination of this Agreement by GSK pursuant to Section
9.2(b) or 9.2(c), all licenses granted to GSK hereunder shall continue at GSK’s
option.  Upon termination of this Agreement by GSK pursuant to Section 9.2(a) or
by RGI pursuant to Section 9.2(b) or 9.2(c), the license granted to GSK under
Section 2.1 shall terminate; provided that, any sublicenses granted by GSK
pursuant to this Agreement shall continue and automatically transfer to RGI.
 
13

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
(b)           Within thirty (30) days following the expiration or termination of
this Agreement, each Party shall return to the other Party, or destroy, upon the
written request of the other Party, any and all Confidential Information of the
other Party in its possession; provided that, the Parties may retain one (1)
copy of such Confidential Information for record-keeping purposes only.
 
(c)           Termination or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of any
Party prior to such termination or expiration including the payment obligations
under Article 4 hereof and any and all damages arising from any breach
hereunder.  The provisions of Article 1, Section 2.3, Article 6, Sections 7.1,
7.2, 7.5 (solely with respect to Joint Patents), 9.3, Article 10 and Article 11
shall survive termination or expiration of this Agreement.
 
ARTICLE 10
Indemnification
 
10.1           Indemnification.  Each Party shall defend, indemnify and hold the
other Party, its Affiliates and sublicensees, and their respective directors,
officers and employees (the “Indemnitees”), harmless from and against any and
all liabilities, losses, damages, settlements, claims, actions, suits,
penalties, fines, costs or expenses (including reasonable attorneys’ fees and
other expenses of litigation actually incurred) (any of the foregoing, a “Loss”)
arising out of any claim or action brought by a Third Party arising out of or
resulting from:
 
(a)           the negligence, recklessness or intentional acts or omissions of
the indemnifying Party or its Affiliates, and their respective directors,
officers, employees and agents with respect to this Agreement and the
transactions contemplated hereby; and
 
(b)           any breach of a representation, warranty, covenant or agreement of
the indemnifying Party hereunder;
 
except to the extent such Loss under Section 10.1(a) or (b) arose out of or
resulted from the negligence, recklessness or intentional acts or omissions of
any of the Indemnitees.
 
10.2           Procedure.  If either Party seeks indemnification under this
Article 10, such Party shall inform the other Party of the claim as soon as
reasonably practicable after it receives notice of the claim, in any event using
reasonable efforts to notify the other Party promptly enough to avoid
prejudicing the defense of the claim, and shall (a) permit the indemnifying
Party to assume direction and control of the defense of the claim (including the
right to settle such claim at its discretion; provided, that no such settlement
may be entered into without the indemnified Party’s consent if such settlement
may adversely impact such Party’s rights), and (b) cooperate as requested (at
the expense of the indemnifying Party) in the defense of such claim.  If both
Parties are sued and it is reasonably likely that the Parties may have
conflicting interests or if it is otherwise not advisable under applicable legal
and ethical requirements for the indemnifying Party’s defense counsel to
represent both Parties, separate independent counsel shall be retained for each
Party at the expense of the indemnifying Party.
 
14

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
ARTICLE 11
Miscellaneous
 
11.1           Force Majeure.  Neither Party shall be held liable or responsible
to the other Party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any obligation under
this Agreement when such failure or delay is caused by or results from causes
beyond the reasonable control of the affected Party, including fire, floods,
earthquakes, natural disasters, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, acts of God or acts, omissions or delays in acting by
any governmental authority.
 
11.2           Assignment.  Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, that a Party may
assign this Agreement and its rights and obligations hereunder without the other
Party’s consent in connection with the transfer or sale to a Third Party of all
or substantially all of the business of the assigning Party, whether by merger,
sale of stock, sale of assets or otherwise.  RGI may not assign or otherwise
transfer the RGI Patents, this Agreement or any of its rights or obligations
hereunder in a manner that would restrict, interfere with or impair the rights
granted to GSK under the RGI Patents hereunder without the prior written consent
of GSK (which consent shall not be unreasonably withheld).  The rights and
obligations of the Parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the Parties.  Any
assignment not in accordance with this Agreement shall be void.
 
11.3           Notices.  All notices and other communications provided hereunder
shall be in writing and shall be mailed by first-class, registered or certified
mail, postage paid, or delivered personally, by overnight delivery service or by
facsimile, with confirmation of receipt, addressed as follows:
 
 
If to GSK: 
GlaxoSmithKline LLC

1250 South Collegeville Road
Collegeville, Pennsylvania 19426
Attn:  Vice President, Business Development - Oncology
Facsimile: [***]
 
 
with a copy to: 
GlaxoSmithKline LLC

2301 Renaissance Boulevard
King of Prussia, PA 19406-2772
Attn: Vice President and Associate General Counsel, Legal Operations – Business
Development Transactions
 
 
Facsimile: [***]

 
15

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
 
If to RGI:
Response Genetics, Inc.

 
1640 Marengo Street, 6th Floor

 
Los Angeles, CA 90033

 
Attn: Kathleen Danenberg, President and CEO

 
Facsimile: (323) 224-3097

 
 
with a copy to:
Response Genetics, Inc.


 
103 South Carroll Street, Suite 2B

 
Frederick, MD 21701

 
Facsimile: [***]



Either Party may, by like notice, specify or change an address to which notices
and communications shall thereafter be sent.  Notices sent by facsimile shall be
effective upon confirmation of receipt, notices sent by mail or overnight
delivery service shall be effective upon receipt, and notices given personally
shall be effective when delivered.


11.4           Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to conflicts of law principles.
 
11.5           Attorneys’ Fees.  In any proceeding between the Parties arising
from or related to the interpretation, construction or enforcement of this
Agreement, the prevailing Party shall, in addition to recovering all costs of
suit, be entitled to an award of reasonable attorneys’ fees actually incurred.
 
11.6           Waiver. Except as specifically provided for herein, the waiver
from time to time by either Party of any right or failure to exercise any remedy
shall not operate or be construed as a continuing waiver of the same right or
remedy or of any other of such Party’s rights or remedies provided under this
Agreement.
 
11.7           Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
11.8           Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH OF
ARTICLE 6, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION
WITH THIS AGREEMENT.  NOTHING IN THIS SECTION 11.8 IS INTENDED TO LIMIT THE
INDEMNIFICATION OBLIGATIONS OF EITHER PARTY UNDER ARTICLE 10 FOR SUCH DAMAGES
CLAIMED BY A THIRD PARTY.
 
11.9           Independent Contractors.  It is expressly agreed that RGI and GSK
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency of any
kind.  Neither Party shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.
 
11.10                      Entire Agreement; Amendment. This Agreement
(including the Exhibits attached hereto) sets forth all of the agreements and
understandings between the Parties hereto with respect to the subject matter
hereof, and supersedes and terminates all prior agreements and understandings
between the Parties with respect to the subject matter hereof.  There are no
agreements or understandings with respect to the subject matter hereof, either
oral or written, between the Parties other than as set forth herein.  Except as
expressly set forth in this Agreement, no subsequent amendment, modification or
addition to this Agreement shall be binding upon the Parties hereto unless
reduced to writing and signed by the respective authorized officers of the
Parties.
 
16

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
11.11                      Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
11.12                      Performance by Affiliates and Sublicensees.  To the
extent that this Agreement imposes obligations on Affiliates or sublicensees of
a Party, such Party agrees to cause its Affiliates or sublicensees to perform
such obligations.  Either Party may use one or more of its Affiliates and
sublicensees to perform its obligations and duties hereunder.
 
11.13                      Headings, Interpretation.  Headings used herein are
for convenience only and shall not in any way affect the construction of or be
taken into consideration in interpreting this Agreement.  Further, in this
Agreement: (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) the singular shall include the
plural and vice versa; and (c) masculine, feminine and neuter pronouns and
expressions shall be interchangeable.
 
11.14                      No Disclosure of Agreement.  Except as required by
applicable laws, treaties and agreements (including securities laws), the
Parties agree that the material terms of this Agreement will be considered
Confidential Information of both Parties. Except as mutually agreed by the
Parties or required by law, regulation, rule, judgment, decree, or order,
neither Party shall release any information to any Third Party relating to the
specific terms of this Agreement without the prior written agreement of the
other Party, which shall not be unreasonably withheld or delayed, except that
GSK may disclose the terms to its Affiliates and sublicensees as reasonably
required.  If a Party is required to make an announcement regarding the material
terms of this Agreement by law, regulation, rule, judgment, decree, or order, it
will give the other Party fifteen (15) days advance written notice, where
possible, of the text of the announcement so that the other Party will have an
opportunity to comment upon the announcement.  Notwithstanding the foregoing,
either Party may use the text of a statement previously approved by the other
Party in such required disclosure.
 
17

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.
 
Response Genetics, Inc.
GlaxoSmithKline LLC
        By: /s/ Kathleen Danenberg                         By: /s/ William J.
Mosher                              Name: Kathleen Danenberg Name: William J.
Mosher Title: President and Chief Executive Officer Title: Vice President and
Secretary

 
18

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
EXHIBIT A
 
Patent Rights
 
[***]
 
A-1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
 
EXHIBIT B


Support Services and Fees



 
Cost
Explanation
Equipment and Supplies
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Consulting Fees
[***]
[***]
[***]
Training
[***]
[***]
[***]
Travel
Management travel
 
RGI will be reimbursed for all out-of-pocket, documented expenses (collectively,
“Expenses”) reasonably incurred in rendering Services for or related to travel
required as part of the bridging exercise strictly in accordance with the GSK’s
Travel & Expense reimbursement guideline



B-1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“[***]”), and the omitted text has
been filed separately with the Securities and Exchange Commission.


EXHIBIT C
 
Tangible Materials
 


 
·
[***]

 
 
·
[***]

 
 
·
[***]

 
 
·
[***]

 


C-1

--------------------------------------------------------------------------------

